Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected.
	The claimed invention is directed to “mental steps” without significantly more. 
	The claims recite:
		programs
		refactored program
		source code
		execution path
		constraint solver
		database

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “An information processing apparatus configured to…” Therefore, it is an “apparatus” claim, which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

retrieve two or more programs from a program database, the two or more programs comprising at least a target program and a refactored program, the refactored program being generated from the target program by changing a source code of the 

generate a first constraint on both a first input of the target program and a first output of the target program, the first constraint indicating a first condition for using the first input to traverse a first execution path in the target program to generate the first output;

generate a second constraint on both a second input of the refactored program and a second output of the refactored program, the second constraint indicating a second condition for using the second input to traverse a second execution path in the refactored program to generate the second output;

generate a first constraint condition that evaluates to true when:

the first constraint is satisfied for a first input value of the first input and a first output value of the first output and the second constraint is satisfied for a second input value of the second input and a second output value of the second output,

the first input value is equivalent to the second input value, and

the first output value is not equivalent to the second output value;

execute a constraint solver using the first constraint condition to obtain the first input and the second input;

execute the target program using the first input value to generate the first output value and execute the refactored program using the second input value to generate the second output value;

determine whether the first output value is not equivalent to the second output value; and

in response to determining that the first output value is not equivalent to the second output value, output a notification providing the first input value and the second input value.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) Programs
	(2) A refactored program
	(3) A source code
	(4) A execution path
	(5) A constraint solver
	(6) A database



Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

This “program” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “refactored program” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

 M.P.E.P. § 2106.05(I)(A)).

	A “source code” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

This “source code” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “execution path” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often software per se") when claimed as a product without any structural recitations;

This “execution path” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “constraint solver” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

This “constraint solver” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “database” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

This “database” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”:
	(1) Programs
	(2) A refactored program
	(3) A source code
	(4) A execution path
	(5) A constraint solver


	A “program” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “refactored program” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often software per se") when claimed as a product without any structural recitations;

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “source code” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “execution path” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “constraint solver” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

 M.P.E.P. § 2106.05(II)).

	A “database” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.



Claim 2
	Claim 2 recites:

wherein generating the first constraint comprises:

dividing the target program into multiple modules; and

generating the first constraint with divided parts that are in a correspondence relationship with each other as the target program.

	Applicant’s Claim 2 merely teaches the generation of a number called a “constraint”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

wherein generating the second constraint comprises:

dividing the refactored program into multiple modules; and

generating the second constraint with divided parts that are in a correspondence relationship with each other as the refactored program.

	Applicant’s Claim 3 merely teaches the generation of a number called a “constraint”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

wherein the first constraint is generated using a whole target program and the second constraint is generated using a whole refactored program.


	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

wherein providing the first input value and the second input value further comprises providing the first input value and the second input value to a user terminal, wherein the user terminal displays the first input value and the second input value to a user.

	Applicant’s Claim 5 merely teaches the mere display of a number. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6


in response to determining that the first output value is equivalent to the second output value, update the first constraint condition to exclude the first input value and the second input value.

	Applicant’s Claim 6 merely teaches an update to a number called a “constraint”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

wherein the target program and the refactored program each include multiple different execution paths having respective conditions for passing through the respective execution paths;

wherein the information processing apparatus is further configured to generate the first constraint and generate the second constraint such that at least one of the first condition and the second condition is evaluated to be always true.

	Applicant’s Claim 7 merely teaches the generation of two numbers called “constraints”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Claim 8 recites:

further configured to generate a second constraint condition that evaluates to true when the first input value is equal to the second input value, as a condition that the first input value is equivalent to the second input value.

	Applicant’s Claim 8 merely teaches the generation of a number called a “constraint”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:

acquire correspondence among the first input value and the second input value; and

generate a second constraint condition that evaluates to true when the first input value and the second input value are corresponding values, as a condition that the first input value is equivalent to the second input value.

	Applicant’s Claim 9 merely teaches the generation of a number called a “constraint”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

further configured to generate a second constraint condition that evaluates to true when the first 

	Applicant’s Claim 10 merely teaches the generation of a number called a “constraint”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:

acquire correspondence among the first output value and the second output value; and

generate a second constraint condition that evaluates to true when the first output value and the second output value are not corresponding values, as a condition that the first output value is not equivalent to the second output value.

	Applicant’s Claim 11 merely teaches the generation of a number called a “constraint”. It does not integrate the abstract idea to a practical 
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

wherein the target program and the refactored program each include multiple different execution paths having respective conditions for passing through the respective execution paths;

wherein the information processing apparatus is further configured to generate the first constraint and generate the second constraint such that at least one of the first condition and the second condition is evaluated to be always false.

	Applicant’s Claim 12 merely teaches the generation of two numbers called “constraints”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “An information processing method executed by an information processing apparatus searching for equivalent input values that result in not equivalent output values among two or more programs, the method comprising…” Therefore, it is an “method” claim, which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 13 that recite abstract ideas?

	YES. The following limitations in Claim 13 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

retrieving the two or more programs, the two or more programs comprising at least a target program 

generating a first constraint on both a first input of the target program and a first output of the target program, the first constraint indicating a first condition for using the first input to traverse a first execution path in the target program to generate the first output;

generating a second constraint on both a second input of the refactored program and a second output of the refactored program, the second constraint indicating a second condition for using the second input to traverse a second execution path in the refactored program to generate the second output;

generating a first constraint condition that evaluates to true when:

the first constraint is satisfied for a first input value of the first input and a first output value of the first output and the second constraint is satisfied for a second input value of the second input and a second output value of the second output,

the first input value is equivalent to the second input value, and

the first output value is not equivalent to the second output value;

executing a constraint solver using the first constraint condition to obtain the first input and the second input;

executing the target program using the first input value to generate the first output value and 

determining whether the first output value is not equivalent to the second output value; and

in response to determining that the first output value is not equivalent to the second output value, outputting a notification providing the first input value and the second input value.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) Programs
	(2) A refactored program
	(3) target program
	(4) A source code
	(5) A execution path
	(6) A constraint solver
	(7) A database

	A “program” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

This “program” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “refactored program” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

 M.P.E.P. § 2106.05(I)(A)).

	A “target program” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

This “target program” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “source code” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often software per se") when claimed as a product without any structural recitations;

This “source code” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “execution path” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

This “execution path” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “constraint solver” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

This “constraint solver” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “database” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

This “database” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) Programs
	(2) A refactored program
	(3) target program
	(4) A source code
	(5) A execution path
	(6) A constraint solver
	(7) A database

	A “program” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often software per se") when claimed as a product without any structural recitations;

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “refactored program” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “target program” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “source code” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

 M.P.E.P. § 2106.05(II)).

	A “execution path” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “constraint solver” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “database” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).



	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:

wherein generating the first constraint comprises:

dividing the target program into multiple modules; and

generating the first constraint with divided parts that are in a correspondence relationship with each other as the target program.

	Applicant’s Claim 14 merely teaches the generation of a number called a “constraint”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)


Claim 15
	Claim 15 recites:

dividing the refactored program into multiple modules; and

generating the second constraint with divided parts that are in a correspondence relationship with each other as the refactored program.

	Applicant’s Claim 15 merely teaches the generation of a number called a “constraint”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:

updating the first constraint condition to exclude the first input value and the second input value.

	Applicant’s Claim 16 merely teaches the mere updating of a number called a “constraint”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “A computer program product comprising a non-transitory processor-readable storage medium having program instructions embodied thereon, the program instructions executable by a processor to cause the processor to…” Therefore, it is a “computer readable medium” claim. That is, it is a “product of manufacture” claim, which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 17 that recite abstract ideas?

	YES. The following limitations in Claim 17 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

retrieve two or more programs, the two or more programs comprising at least a target program and a refactored program, the refactored program being generated from the target program by changing a source code of the target program without changing a function of the target program;

generate a first constraint on both a first input of the target program and a first output of the target program, the first constraint indicating a first condition for using the first input to traverse a first execution path in the target program to generate the first output;

generate a second constraint on both a second input of the refactored program and a second output of the refactored program, the second constraint indicating a second condition for using the second input to traverse a second execution path in the refactored program to generate the second output;



the first constraint is satisfied for a first input value of the first input and a first output value of the first output and the second constraint is satisfied for a second input value of the second input and a second output value of the second output,

the first input value is equivalent to the second input value, and

the first output value is not equivalent to the second output value;

execute a constraint solver using the first constraint condition to obtain the first input and the second input;

execute the target program using the first input value to generate the first output value and executing the refactored target program using the second input value to generate the second output value;

determine whether the first output value is not equivalent to the second output value; and

in response to determining that the first output value is not equivalent to the second output value, output a notification providing the first input value and the second input value.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the 

Applicant’s claims contain the following “additional elements”:
	(1) Programs
	(2) A refactored program
	(3) target program
	(4) A source code
	(5) A execution path
	(6) A constraint solver
	(7) A database

	A “program” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

 M.P.E.P. § 2106.05(I)(A)).

	A “refactored program” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

This “refactored program” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “target program” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often software per se") when claimed as a product without any structural recitations;

This “target program” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “source code” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

This “source code” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “execution path” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

This “execution path” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “constraint solver” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

This “constraint solver” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “database” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

This “database” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) Programs
	(2) A refactored program
	(3) target program

	(5) A execution path
	(6) A constraint solver
	(7) A database

	A “program” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “refactored program” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:



Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “target program” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “source code” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “execution path” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “constraint solver” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:

Non-limiting examples of claims that are not directed to any of the statutory categories include:

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “database” is a broad term which is described at a high level. MPEP 2106.03 (I) recites in part:



Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Claim 18 recites:

wherein generating the first constraint comprises:



generating the first constraint with divided parts that are in a correspondence relationship with each other as the target program.

	Applicant’s Claim 18 merely teaches the generation of a number called a “constraint”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Claim 19 recites:

wherein generating the second constraint comprises:

dividing the refactored program into multiple modules; and

generating the second constraint with divided parts that are in a correspondence relationship with each other as the refactored program


	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 20
	Claim 20 recites:

wherein the program instructions are further configured to, in response to determining that the respective output values of the multiple target programs are equivalent, updating the first constraint condition to exclude the obtained input values that result in the equivalent output values

	Applicant’s Claim 20 merely teaches the mere updating of a number called a “constraint”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Double Patenting
	Claims 1, 4-13, 16-17, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 4-13, 16-17, and 20 of U.S. Patent Pub. No. 2014/0289178A1.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  The tables below compare the claims of the instant application and the claims of U.S. Patent Pub. No. 2014/0289178A1.

Claim 1
Instant Application
16/662,100
U.S. Patent No. 2014/0289178A1
Examiner's Note
retrieve two or more programs from a program database, the two or more programs comprising at least a target program and a refactored program, the refactored program being generated from the target program by changing a source code of the target program without 
Claim 1
retrieve two or more programs from a program database, the two or more programs comprising at least a target program and a refactored program, the refactored program being generated from the target program by changing a source code of the target program 

generate a first constraint on both a first input of the target program and a first output of the target program, the first constraint indicating a first condition for using the first input to traverse a first execution path in the target program to generate the first output;
Claim 1
generate a first constraint on both a first input of the target program and a first output of the target program, the first constraint indicating a first condition for using the first input to traverse a first execution path in the target program to generate the first output,

generate a second constraint on both a second input of the refactored program and a second output of the refactored program, the second constraint indicating a second condition for using the second input to traverse a second execution path in the refactored program to generate the second output;
Claim 1
generate a second constraint on both a second input of the refactored program and a second output of the refactored program, the second constraint indicating a second condition for using the second input to traverse a second execution path in the refactored program to generate the second output,

generate a first constraint condition that evaluates to true when:

the first constraint is satisfied for a first input value of the first input and a first output value of the first output and the second constraint is satisfied for a second input value of the second input and a second output value of the second output,
Claim 1
generate a first constraint condition that evaluates to true when:

the first constraint is satisfied for a first input value of the first input and a first output value of the first output and the second constraint is satisfied for a second input value of the second input and a second output value of the second output,

the first input value is equivalent to the second input value, and
Claim 1
the first input value is equivalent to the second input value, and

the first output value is not equivalent to the second output value;
Claim 1
the first output value is not equivalent to the second output value;

execute a constraint solver using the first constraint condition to obtain the first input and the second input;
Claim 1
execute a constraint solver using the first constraint condition to obtain the first input value for the target program and the second input value for the refactored program,

execute the target program using the first input value to generate the first output value and execute the refactored program 
Claim 1
execute the target program using the first input value to generate the first output value and execute the 

determine whether the first output value is not equivalent to the second output value; and
Claim 1
determine whether the first output value is not equivalent to the second output value;

in response to determining that the first output value is not equivalent to the second output value, output a notification providing the first input value and the second input value.
Claim 1
in response to determining that the first output value is not equivalent to the second output value, generate a task to request user examination and modification of the target program and the refactored program;

output a notification providing the first input value and the second input value, the notification including the task to request user examination and modification of the target program and the refactored program; and



Claim 4
Instant Application
16/662,100
U.S. Patent Pub. No. 2014/0289178A1
Examiner's Note

wherein the first constraint is generated using a whole target program and the second constraint is generated using a whole refactored program.

Claim 4
wherein the first constraint is generated using a whole target program and the second constraint is generated using a whole refactored program.




Claim 5
Instant Application
16/662,100
U.S. Patent Pub. No. 2014/0289178A1
Examiner's Note

wherein providing the first input value and the second input value further comprises providing the first input value and the second input value to a user terminal, wherein the user terminal displays the first input value and the second input value to a user.

Claim 5
wherein providing the first input value and the second input value further comprises providing the first input value and the second input value to a user terminal, wherein the user terminal displays the first input value and the second input value to a user.




Claim 6
Instant Application
16/662,100
U.S. Patent Pub. No. 2014/0289178A1
Examiner's Note



Claim 6






Claim 7
Instant Application
16/662,100
U.S. Patent Pub. No. 2014/0289178A1
Examiner's Note
wherein the target program and the refactored program each include multiple different execution paths having respective conditions for passing through the respective execution paths;


Claim 7
wherein the target program and the refactored program each include multiple different execution paths having respective conditions for passing through the respective execution paths;



wherein the information processing apparatus is further configured to generate the first constraint and generate the second constraint such that at least one of the 

Claim 7

wherein the information processing apparatus is further configured to generate the first constraint and generate the second constraint such that at least one of the first 



Claim 8
Instant Application
16/662,100
U.S. Patent Pub. No. 2014/0289178A1
Examiner's Note
further configured to generate a second constraint condition that evaluates to true when the first input value is equal to the second input value, as a condition that the first input value is equivalent to the second input value.


Claim 8
further configured to generate a second constraint condition that evaluates to true when the first input value is equal to the second input value, as a condition that the first input value is equivalent to the second input value.




Claim 9
Instant Application
16/662,100
U.S. Patent Pub. No. 2014/0289178A1
Examiner's Note

acquire correspondence among the first input value and the second input value; and

Claim 9

acquire correspondence among the first input value and the second input value; and

generate a second constraint condition that evaluates to true when the first input 


Claim 9

generate a second constraint condition 



Claim 10
Instant Application
16/662,100
U.S. Patent Pub. No. 2014/0289178A1
Examiner's Note

further configured to generate a second constraint condition that evaluates to true when the first output value does not agree with the second output value, as a condition that the first output value is not equivalent to the second output value.

Claim 10
further configured to generate a second constraint condition that evaluates to true when the first output value does not agree with the second output value, as a condition that the first output value is not equivalent to the second output value.




Claim 11
Instant Application
16/662,100
U.S. Patent Pub. No. 2014/0289178A1
Examiner's Note

acquire correspondence among the first output 

Claim 11
acquire correspondence among the first output 



generate a second constraint condition that evaluates to true when the first output value and the second output value are not corresponding values, as a condition that the first output value is not equivalent to the second output value.

Claim 11
generate a second constraint condition that evaluates to true when the first output value and the second output value are not corresponding values, as a condition that the first output value is not equivalent to the second output value.




Claim 12
Instant Application
16/662,100
U.S. Patent Pub. No. 2014/0289178A1
Examiner's Note

wherein the target program and the refactored program each include multiple different execution paths having respective conditions for passing through the respective execution paths;

Claim 12
wherein the target program and the refactored program each include multiple different execution paths having respective conditions for passing through the respective execution paths;



wherein the information processing apparatus is further configured to generate the first 

Claim 12
wherein the information processing apparatus is further configured to generate the first constraint and 




Claim 13
Instant Application
16/662,100
U.S. Patent No. 2014/0289178A1
Examiner's Note
retrieving the two or more programs, the two or more programs comprising at least a target program and a refactored program, the refactored program being generated from the target program by changing a source code of the target program without changing a function of the target program;
Claim 13
retrieving the two or more programs, the two or more programs comprising at least a target program and a refactored program, the refactored program being generated from the target program by changing a source code of the target program without changing a function of the target program;

generating a first constraint on both a first input of the target program and a first output of the target program, the first constraint indicating a first condition for using the first input to 
Claim 13
generating a first constraint on both a first input of the target program and a first output of the target program, the first constraint indicating a first condition for 

generating a second constraint on both a second input of the refactored program and a second output of the refactored program, the second constraint indicating a second condition for using the second input to traverse a second execution path in the refactored program to generate the second output;
Claim 13
generating a second constraint on both a second input of the refactored program and a second output of the refactored program, the second constraint indicating a second condition for using the second input to traverse a second execution path in the refactored program to generate the second output;

generating a first constraint condition that evaluates to true when:

the first constraint is satisfied for a first input value of the first input and a first output value of the first output and the second constraint is satisfied for a second input value of the second input and a second output value of the second output,
Claim 13
generating a first constraint condition that evaluates to true when:

the first constraint is satisfied for a first input value of the first input and a first output value of the first output and the second constraint is satisfied for a second input value of the second input and a second output value of the second output,


Claim 13
the first input value is equivalent to the second input value, and

the first output value is not equivalent to the second output value;
Claim 13
the first output value is not equivalent to the second output value;

executing a constraint solver using the first constraint condition to obtain the first input and the second input;
Claim 13
executing a constraint solver using the first constraint condition to obtain the first input and the second input;

executing the target program using the first input value to generate the first output value and executing the refactored target program using the second input value to generate the second output value;
Claim 13
executing the target program using the first input value to generate the first output value and executing the refactored target program using the second input value to generate the second output value;

determining whether the first output value is not equivalent to the second output value; and
Claim 13
determining whether the first output value is not equivalent to the second output value; and

in response to determining that the first output value is not equivalent to the second output value, 
Claim 13
in response to determining that the first output value is not equivalent to the 



Claim 16
Instant Application
16/662,100
U.S. Patent Pub. No. 2014/0289178A1
Examiner's Note

in response to determining that the first output value is equivalent to the second output value, updating the first constraint condition to exclude the first input value and the second input value.

Claim 16
in response to determining that the first output value is equivalent to the second output value, updating the first constraint condition to exclude the first input value and the second input value.




Claim 17
Instant Application
16/662,100
U.S. Patent No. 2014/0289178A1
Examiner's Note
retrieve two or more programs, the two or more programs comprising at least a target program and a refactored program, the refactored program being generated from the target program by 
Claim 17
retrieve two or more programs, the two or more programs comprising at least a target program and a refactored program, the refactored program being generated from the target program by 

generate a first constraint on both a first input of the target program and a first output of the target program, the first constraint indicating a first condition for using the first input to traverse a first execution path in the target program to generate the first output;
Claim 17
generate a first constraint on both a first input of the target program and a first output of the target program, the first constraint indicating a first condition for using the first input to traverse a first execution path in the target program to generate the first output;

generate a second constraint on both a second input of the refactored program and a second output of the refactored program, the second constraint indicating a second condition for using the second input to traverse a second execution path in the refactored program to generate the second output;
Claim 17
generate a second constraint on both a second input of the refactored program and a second output of the refactored program, the second constraint indicating a second condition for using the second input to traverse a second execution path in the refactored program to generate the second output;

generate a first constraint condition that evaluates to true when:

the first constraint is satisfied for a first input value of the first input and a first output value of the first output and the second constraint is satisfied for a second input value of the second input and a second output value of the second output,
Claim 17
generate a first constraint condition 

the first constraint is satisfied for a first input value of the first input and a first output value of the first output and the second constraint is satisfied for a second input value of the second input and a second output value of the second output,

the first input value is equivalent to the second input value, and
Claim 17
the first input value is equivalent to the second input value, and

the first output value is not equivalent to the second output value;
Claim 17
the first output value is not equivalent to the second output value;

execute a constraint solver using the first constraint condition to obtain the first input and the second input;
Claim 17
execute a constraint solver using the first constraint condition to obtain the first input and the second input;

execute the target program using the first input value to generate the first output value and executing the refactored target program using the second input value to 
Claim 17
execute the target program using the first input value to generate the first output value and executing the refactored target program using the 

determine whether the first output value is not equivalent to the second output value; and
Claim 17
determine whether the first output value is not equivalent to the second output value; and

in response to determining that the first output value is not equivalent to the second output value, output a notification providing the first input value and the second input value.
Claim 17
in response to determining that the first output value is not equivalent to the second output value, output a notification providing the first input value and the second input value.



Claim 20
Instant Application
16/662,100
U.S. Patent Pub. No. 2014/0289178A1
Examiner's Note

wherein the program instructions are further configured to, in response to determining that the respective output values of the multiple target programs are equivalent, updating the first constraint condition to exclude the obtained input values that result in 

Claim 20
wherein the program instructions are further configured to, in response to determining that the respective output values of the multiple target programs are equivalent, updating the first constraint condition to exclude the obtained input values that result in the 























Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 



            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
07 MAR 2022